Bellows, J.
The objections are mainly to the sufficiency of the indictment, but it is not contended that the representations, if untrue, would not come within the legal definition of false pretences. The question, then, is, whether the offence is sufficiently described.
On that point it is laid down in 2 East’s Pleas of the Crown, 837, that it does not appear necessary to describe the false pretences more particularly than they were shown or described by the party at the time, and in consequence of which he was imposed upon. So is Wharton’s Cr. Law 640. In Rex v. Young & al., 3 T. R. 98, one count stated the false pretences to be that Young had made a bet of £500 with a colonel in the army at Bath, without disclosing his name, and it was held well, Duller, J., saying that in this stage of the proceeding the court must take it that the representation by the defendants was made in the same manner that it is charged in the indictment. And if that, though general, was sufficient to answer the defendants’- purpose, we cannot say that it was too general. ' We are not to suppose that the colonel’s name was mentioned; and the prosecutor could not state it with greater particularity than the defendant used.
From these authorities as well as upon principle it is clear that where the false pretences consist in words used by the respondent it is sufficient to set them out in the indictment as they were uttered, without un*132dei’taking to explain their meaning. It is held even that it- is not necessary to make any express allegation that the facts set forth show a false token or false pretence. 2 East’s P. C. 838; Tenny’s Case, Cro. Car. 564.
In the case before us the false pretences are that defendant represented that he was owing but little, that he was owing Shepard Cutting for a pair of oxen, and was not owing any other large debt; that the sale of his wood and bark that he then owned would more than pay all he owed, and that his note for $250 was good.
These representations, if false, very clearly come within the meaning of the term false pretences, notwithstanding no precise amount of indebtedness is stated, and although the terms "little” and "large” are uncertain ; yet the court can see that such representations were well calculated to inspire confidence in respondent’s ability to pay, and to induce the seller to give him credit.
In deciding what was meant by the representations that respondent owed but little, and no large debts but the debt to Cutting for a pair of oxen, the jury would consider the purpose of the representations, namely, to obtain credit for the price of a pair of oxen, the fact that he spoke of his debt to Cutting as a large one, and other circumstances tending to give some idea of the meaning of these terms; and it would be for them to determine whether upon the whole evidence the respondent owed but little, and no large debt but the one to Cutting, or in other words whether the representations were true or false. If false, it clearly could be no answer to say that the respondent did not undertake to fix with certainty the amount of his indebtedness. Neither is it an objection to the indictment that it does not fix the amount, but leaves it just where the respondent did; but it is enough that the iudictment sets out the words used, and that the court can see that they constitute an offence within the statute.
In accordance with these views are the precedents, where the false pretence was that one of the respondents was a merchant of great fortune ; and in another case where the prisoner represented that the person upon whom he had drawn for £31, was a gentleman of fortune residing at II., when in fact he was a pauper. 3 Chitty’s Cr. Law 768 and 772.
The mortgage of the greater part of the respondent’s personal property three days after the sale of the oxen was admissible as bearing on the question of respondent’s intent in making the representations complained of, and the subsequent mortgage of the 18th of January might well be received to show with other evidence what proportion of his property was included in the first mortgage.
Had the respondent, immediately on obtaining these oxen, mortgaged them with the bulk of his other personal property to another person, it could not fail to have a legitimate and important bearing on the question of intent, and the doing- it three days after might be hardly less significant, unless there had been some change of circumstances to cause it; and this would be for the jury to consider.
If the purpose to cheat the seller of the oxen existed in the mind of the respondent when he made these representations, we should naturally *133expect that he would place the oxen and other property out of the seller’s reach, and the fact of doing so soon after might properly be submitted to the jury. In Com. v. Jeffries, 7 Allen 569, it was held that evidence that defendant was insolvent might be received in such a case as this on the question of intent.
The defendant also excepts that the indictment is not sufficient in alleging that he represented that his note for $250 was good, without showing in what sense the representation was made; and whether by the term good was meant valid in law, or a valuable and an available security. We think, however, for the reasons before assigned, it is sufficient to set out the words actually used.
In respect to the form of the indictment, on this point, it will be found that it conforms to precedents, as in 3 Ch. Cr. Law 774, where the charge was for obtaining money on the false pretence that a certain paper was a good and negotiable promissory note, and security for the payment of five guineas.
The objection to the charge of the judge as to the meaning of the representation that defendant’s note for $250 was good, is properly not insisted upon in the argument.
With these views there must be

Judgment on the verdict.